PER CURIAM.
The motion of appellant for an order fixing a supersedeas bond must be denied because the appellant, according to the transcript of the record herein, did not make a sufficient showing before the trial judge to justify the allowance of a supersedeas bond. However, we observe from the record that the trial judge, prior to the introduction of any testimony and before granting the prosecuting attorney’s request to be allowed to present testimony, stated to counsel for appellant: “I decline to fix a supersedeas bond”. It may be that such peremptory ruling of the trial judge caused appellant to deem it useless to offer witnesses on his behalf in an attempt to show that he was entitled to a supersedeas bond.
It is our view that under such circumstances this order denying appellant’s motion for an order fixing a supersedeas bond should be without prejudice to appellant’s, right to be fully heard by the trial judge in order that appellant may, if he can, present evidence which would establish that he is entitled, in the exercise of the sound judi*657cial discretion of the trial judge, to a super-sedeas bond.
_ . , It is so ordered.
DREW, C. J., and SEBRING, HOBSON and THORNAL, JJ., concur.